Title: To James Madison from Alexander White, 1 March 1794
From: White, Alexander
To: Madison, James


Dear Sir
Woodville 1st. March 1794
I am favd. with yours of 17th Ulo. with the enclosures. I have never seen a fair discussion in support of your resolutions—only desultory observations of several Members. Smith’s Speach has arrived I have had a cursory reading of it only. I am not sufficiently informed to give a decided opinion with respect to equipping a Fleet to check the Algerines. I am rather inclined in favor of it—but my great object is our internal defence—Security to our Coasts and Harbours with a Militia well regulated and well armed. I am just now informed that there is in Winchester an address from General Clarke to the People encouraging them to enlist under his Banners, in the address he styles himself General of the Revolutionary Legions of Kentucky Also General St Clairs Counter Proclamation, they will be in the Winchesters paper of Monday. During the Night of the 22d a heavy Snow fell. Sunday was mild—but Monday Tuesday and Wednesday were the severest days we have had this winter, the weather has since moderated and the snow wasted but yet covers the ground. Electioneering has taken deep root in this County no less than six Candidates. Our Friend Zane has been brought into trouble. Some falsehoods were propagated with regard to Mr. Pages conduct in the last Assembly. Zane was mentioned as the Author. Page wrote to Zane for explanation or denial. Zane resented the insinuation, and wrote an irritating answer. Page sent a Message by General Morgan, which procured a letter from Zane disavowing his being the author of the report. Page expected some further acknowledgement, which Zane refusing to give Page published the letter above mentioned with an introduction in which he said Zane was constrained to write it—to a paper war succeeded challenges, Seconds chosen times & places appointed, but at length a Quaker Alderman of Winchester (after several of the County Magestrates had refused to interfere) granted a peace Warrant. The Gentlemen were both bound to their good behaviour, and thus ended the great affair. Zane you no doubt have heard is a general. If I had had anything more interesting I should not have blotted Paper with this silly Tale. Adieu, and believe me Yours sincerely
Alexr White
